           Case 5:17-cv-04467-BLF Document 454 Filed 03/25/21 Page 1 of 5




 1    Juanita R. Brooks (CA SBN 75934)              D. Stuart Bartow (SBN 233107)
      brooks@fr.com                                 DSBartow@duanemorris.com
 2    Roger A. Denning (CA SBN 228998)              Nicole E. Grigg (SBN 307733)
      denning@fr.com                                NEGrigg@duanemorris.com
 3
      Jason W. Wolff (CA SBN 215819)                DUANE MORRIS LLP
 4    wolff@fr.com                                  2475 Hanover Street
      John-Paul Fryckman (CA 317591)                Palo Alto, CA 94304-1194
 5    fryckman@fr.com                               Phone: (650) 847-4150 / Fax: (650) 847-4151
      K. Nicole Williams (CA291900)
 6    nwilliams@fr.com
      FISH & RICHARDSON P.C.
 7
      12860 El Camino Real, Ste. 400
 8    San Diego, CA 92130
      Phone: (858) 678-5070 / Fax: (858) 678-5099
 9
      Additional counsel listed on signature page   Additional counsel listed on signature page
10

11    Attorneys for Plaintiff                       Attorneys for Defendant
      FINJAN LLC                                    SONICWALL, INC.
12

13                                   UNITED STATES DISTRICT COURT
14                               NORTHERN DISTRICT OF CALIFORNIA
15                                        (SAN JOSE DIVISION)
16   FINJAN LLC., a Delaware Limited Liability       Case No. 5:17-cv-04467-BLF (VKD)
     Company,
17                                                   JOINT SUBMISSION ON DAMAGES
18                      Plaintiff,                   COMPUTATION

19          v.                                       Date: March 18, 2021
                                                     Time: 1:30 PM
20   SONICWALL, INC., a Delaware Corporation,        Hon. Beth Labson Freeman
                                                     Ctrm: 3, 5th Floor
21                      Defendant.
22

23

24

25

26

27

28

                                                             Case No. 17-cv-04467-BLF (VKD)
                                            JOINT SUBMISSION ON DAMAGES COMPUTATION
           Case 5:17-cv-04467-BLF Document 454 Filed 03/25/21 Page 2 of 5




 1          On Monday, March 22, Finjan served SonicWall with updated damages computations for

 2   the remaining combinations to be asserted at trial. Those computations are below, next to the figures

 3   that SonicWall provided during the pre-trial conference.

 4                                                                   Finjan     SonicWall

 5                        Gateway + Capture ATP (’844)            $282,523        ~$66,000

 6                 Email Security + Capture ATP (’780)            $137,584      ~$241,000

 7
            Although SonicWall and Finjan disagree as to whether Finjan’s calculation for either
 8
     combination is appropriate or based on a methodology disclosed in Dr. McDuff’s report, SonicWall
 9
     recognizes that the numbers provided by Finjan are collectively in the “ballpark” of the numbers
10
     SonicWall suggested at the hearing (3/18/21 Tr., at 86), and that the specific dispute on this issue
11
     presented in SonicWall’s Motion in Limine No. 2 is therefore moot.
12
                                                      Respectfully submitted,
13
     Dated: March 25, 2021                            /s/ Robert Courtney
14                                                   Juanita R. Brooks (CA SBN 75934)
                                                     brooks@fr.com
15                                                   Roger A. Denning (CA SBN 228998)
                                                     denning@fr.com
                                                     Jason W. Wolff (CA SBN 215819)
16                                                   wolff@fr.com
                                                     John-Paul Fryckman (CA 317591)
17                                                   fryckman@fr.com
                                                     K. Nicole Williams (CA 291900)
18                                                   nwilliams@fr.com
                                                     FISH & RICHARDSON P.C.
19                                                   12860 El Camino Real, Ste. 400
                                                     San Diego, CA 92130
                                                     Phone: (858) 678-5070 / Fax: (858) 678-5099
20
                                                     Proshanto Mukherji (Pro Hac Vice)
21                                                   mukherji@fr.com
                                                     FISH & RICHARDSON P.C.
22                                                   One Marina Park Drive
                                                     Boston, MA 02210
                                                     Phone: (617) 542-5070/ Fax: (617) 542-5906
23
                                                     Robert Courtney (CA SNB 248392)
24                                                   courtney@fr.com
                                                     FISH & RICHARDSON P.C.
25                                                   3200 RBC Plaza
                                                      1        Case No. 17-cv-04467-BLF (VKD)
                                               JOINT SUBMISSION ON DAMAGES COMPUTATION
         Case 5:17-cv-04467-BLF Document 454 Filed 03/25/21 Page 3 of 5




 1                                       60 South Sixth Street
                                         Minneapolis, MN 55402
 2                                       Phone: (612) 335-5070 / Fax: (612) 288-9696

                                         Attorneys for Plaintiff
 3                                       FINJAN LLC
 4

 5                                       Respectfully submitted,

 6 Dated: March 25, 2021                 /s/ John R. Gibson
                                          Nicole E. Grigg (formerly Johnson)
 7                                        Email: NEGrigg@duanemorris.com
                                          DUANE MORRIS LLP
 8                                        2475 Hanover Street
                                          Palo Alto, CA 94304-1194
 9                                       Matthew C. Gaudet (Pro Hae Vice)
                                         Email: mcgaudet@duanemorris.com
10                                       John R. Gibson (Pro Hae Vice)
                                         Email: jrgibson@duanemorris.com
11                                       Robin L. McGrath (Pro Hae Vice)
                                         Email: rlmcgrath@duanemorris.com
                                         David C. Dotson (Pro Hae Vice)
12                                       Email: dcdotson@duanemorris.com
                                         Jennifer H. Forte (Pro Hae Vice)
13                                       Email: jhforte@duanemorris.com
                                         1075 Peachtree Street, Ste. 2000
14                                       Atlanta, GA 30309

15                                       Joseph A. Powers (Pro Hae Vice)
                                         Email: japowers@duanemorris.com
                                         Jarrad M. Gunther (Pro Hae Vice)
16                                       Email: jmgunther@duanemorris.com
                                         30 South 17th Street
17                                       Philadelphia, PA 19103

18                                       Attorneys for Defendant
                                         SONICWALL INC.
19

20

21

22

23

24
25

                                           2        Case No. 17-cv-04467-BLF (VKD)
                                    JOINT SUBMISSION ON DAMAGES COMPUTATION
           Case 5:17-cv-04467-BLF Document 454 Filed 03/25/21 Page 4 of 5




 1                        ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)

 2          In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

 3   document has been obtained from any other signatory to this document.

 4

 5                                                 /s/ Robert Courtney
                                                   Robert Courtney
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
25

                                                      3        Case No. 17-cv-04467-BLF (VKD)
                                               JOINT SUBMISSION ON DAMAGES COMPUTATION
           Case 5:17-cv-04467-BLF Document 454 Filed 03/25/21 Page 5 of 5




 1                                    CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on March 25, 2021 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will

 5   be served by electronic mail and regular mail.

 6

 7                                                      /s/ Robert Courtney
                                                        Robert Courtney
 8                                                      courtney@fr.com

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
25

                                                     4        Case No. 17-cv-04467-BLF (VKD)
                                              JOINT SUBMISSION ON DAMAGES COMPUTATION
